PETERSON, Judge.
Mark A. Myers appeals an order of restitution requiring him to pay $1,109 to the victim of Myers’ grand theft. The restitution order was entered without the eviden-tiary hearing requested by Myers. We quash only paragraph 15 of the July 16, 1991, Order Withholding Adjudication of Guilt and Placing Defendant on Probation that contained the order of restitution, and remand for a hearing on the amount of damages suffered by the victim. A defendant is entitled to notice and opportunity to be heard on that issue. Gilbert v. State, 600 So.2d 557 (Fla. 5th DCA 1992); Fitzpatrick v. State, 553 So.2d 396 (Fla. 5th DCA 1989).
AFFIRMED in part; QUASHED in part; REMANDED.
COBB and DIAMANTIS, JJ., concur.